In a proceeding by petitioner, a volunteer fireman, pursuant to article 78 of the former Civil Practice Act, to annul the determination of the Board of Fire Commissioners of the North Massapequa Fire District, made after a hearing held pursuant to statute (General Municipal Law, § 2094), dismissing him from the local Fire Department because of misconduct, the board appeals from a judgment (denominated in the record as an order) of the Supreme Court, Nassau County, entered September 24, 1963, which granted the application, annulled the determination and remanded the proceeding to the board for a new hearing. The court’s decision was based upon the ground that the board violated petitioner’s rights in denying him the opportunity to cross-examine the witnesses against him at the hearing. Judgment affirmed, with costs (Matter of Hecht v. Monaghan, 307 N. Y. 461, 470). If a new hearing is held, it should be open to the public (cf. Morgan v. United States, 304 U. S. 1,14-15; 2 Am. Jur. 2d, Administrative Law, § 412). Beldock, P. J., Ughetta, Kleinfeld, Brennan and Hopkins, JJ., concur. [41 Misc 2d 985.]